UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-7784 CenturyLink, Inc. (Exact name of registrant as specified in its charter) Louisiana 72-0651161 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 CenturyLink Drive, Monroe, Louisiana 71203 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (318) 388-9000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X]Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of April 29, 2011, there were 600,544,452 shares of common stock outstanding. CenturyLink, Inc. All references herein to “we”, “us”, “our” or “CenturyLink” refer to CenturyLink, Inc. and its consolidated subsidiaries, including, for all references to dates or periods on or after April 1, 2011 (except as otherwise stated herein), Qwest Communications International Inc., which we acquired on April 1, 2011. TABLE OF CONTENTS Page No. Part I. Financial Information: Item 1. Financial Statements Consolidated Statements of IncomeThree Months Ended March 31, 2011 and 2010 3 Consolidated Statements of Comprehensive Income Three Months Ended March 31, 2011 and 2010 4 Consolidated Balance SheetsMarch 31, 2011 andDecember 31, 2010 5 Consolidated Statements of Cash Flows Three Months Ended March 31, 2011 and 2010 6 Consolidated Statements of Stockholders' Equity Three Months Ended March 31, 2011 and 2010 7 Notes to Consolidated Financial Statements* 8-15 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16-21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 Part II. Other Information: Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23-26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 26 Signature 27 * All references to “Notes” in this quarterly report refer to these Notes to Consolidated Financial Statements. 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements CenturyLink, Inc. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three months ended March 31, (Dollars, except per share amounts, and shares in thousands) OPERATING REVENUES $ OPERATING EXPENSES Cost of services and products (exclusive of depreciation and amortization) Selling, general and administrative Depreciation and amortization Total operating expenses OPERATING INCOME OTHER INCOME (EXPENSE) Interest expense ) ) Other income (expense) Total other income (expense) ) ) INCOME BEFORE INCOME TAX EXPENSE Income tax expense NET INCOME Less:Net income attributable to noncontrolling interests ) ) NET INCOME ATTRIBUTABLE TO CENTURYLINK, INC. $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ DIVIDENDS PER COMMON SHARE $ AVERAGE BASIC SHARES OUTSTANDING AVERAGE DILUTED SHARES OUTSTANDING See accompanying notes to consolidated financial statements. 3 CenturyLink, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three months ended March 31, (Dollars in thousands) NET INCOME $ OTHER COMPREHENSIVE INCOME, NET OF TAXES: Derivative instruments: Reclassification adjustment for losses included in net income, net of $67 and $67 tax Defined benefit pension and postretirement plans: Amortization of net actuarial loss and prior service credit included in net income and other adjustments, net of $1,302 and $(13,807) tax ) Net change in other comprehensive income (loss), net of tax ) COMPREHENSIVE INCOME Comprehensive income attributable to noncontrolling interests ) ) COMPREHENSIVE INCOME ATTRIBUTABLE TO CENTURYLINK, INC. $ See accompanying notes to consolidated financial statements. 4 CenturyLink, Inc. CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, (Dollars in thousands) ASSETS CURRENT ASSETS Cash and cash equivalents $ Accounts receivable, less allowance of $70,306 and $60,086 Income tax receivable Materials and supplies, at average cost Deferred income tax asset Other Total current assets NET PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment Accumulated depreciation ) ) Net property, plant and equipment GOODWILL AND OTHER ASSETS Goodwill Other Total goodwill and other assets TOTAL ASSETS $ LIABILITIES AND EQUITY CURRENT LIABILITIES Current maturities of long-term debt $ Accounts payable Accrued expenses and other liabilities Salaries and benefits Other taxes Interest Other Advance billings and customer deposits Total current liabilities LONG-TERM DEBT DEFERRED CREDITS AND OTHER LIABILITIES Deferred income taxes Benefit plan obligations Other deferred credits Total deferred credits and other liabilities STOCKHOLDERS' EQUITY CenturyLink, Inc. Common stock, $1.00 par value, authorized 800,000,000 shares, issued and outstanding 305,778,317 and 304,947,538 shares Paid-in capital Accumulated other comprehensive loss, net of tax ) ) Retained earnings Preferred stock - non-redeemable Noncontrolling interests Total stockholders’ equity TOTAL LIABILITIES AND EQUITY $ See accompanying notes to consolidated financial statements. 5 CenturyLink, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three months ended March 31, (Dollars in thousands) OPERATING ACTIVITIES Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) Share-based compensation Income from unconsolidated cellular entity ) ) Distributions from unconsolidated cellular entity Changes in current assets and current liabilities: Accounts receivable Accounts payable ) ) Accrued income and other taxes Other current assets and other current liabilities, net Retirement benefits ) ) Excess tax benefits from share-based compensation ) ) Increase in other noncurrent assets ) ) Increase in other noncurrent liabilities Net cash provided by operating activities INVESTING ACTIVITIES Payments for property, plant and equipment ) ) Other, net ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Payments of debt ) ) Proceeds from issuance of common stock Repurchase of common stock ) ) Cash dividends ) ) Excess tax benefits from share-based compensation Other, net ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplemental cash flow information: Income taxes paid $ Interest paid (net of capitalized interest of $2,811 and $4,526) $ See accompanying notes to consolidated financial statements. 6 CenturyLink, Inc. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (UNAUDITED) Three months ended March 31, (Dollars in thousands) COMMON STOCK Balance at beginning of period $ Issuance of common stock through dividend reinvestment, incentive and benefit plans Shares withheld to satisfy tax withholdings ) ) Balance at end of period PAID-IN CAPITAL Balance at beginning of period Issuance of common stock through dividend reinvestment, incentive and benefit plans Shares withheld to satisfy tax withholdings ) Excess tax benefits from share-based compensation Share-based compensation and other Balance at end of period ACCUMULATED OTHER COMPREHENSIVE LOSS, NET OF TAX Balance at beginning of period ) ) Net change in other comprehensive income (loss), net of reclassification adjustment, net of tax ) Balance at end of period ) ) RETAINED EARNINGS Balance at beginning of period Net income attributable to CenturyLink, Inc. Cash dividends declared Common stock - $.725 and $.725 per share, respectively ) ) Preferred stock (3
